Case 1:19-cv-01687-NGG-ST Document 49 Filed 07/13/20 Page 1 of 4 PageID #: 455




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      LESALDO SHALTO,
                                Plaintiff,                        ORDER
                                                           19-CV-1687 (NGG) (ST)
                    -against-
      SFL PIZZA CORP. d/b/a CENTRO and 47-23
      VERNON BLVD. LLC,
                                Defendants.


            NICHOLAS G. GARAUFIS, United States District Judge.
            Defendant 47-23 Vernon Blvd. LLC (“Vernon”) seeks reconsider-
            ation of this court’s June 30, 2020 Memorandum and Order
            (“M&O”), which denied Defendants’ motion for judgment on the
            pleadings. (See Def.’s Mot. for Recon. (“Mot.”) (Dkt. 45); Mem.
            in Supp. of Mot. for Recon. (“Mem.”) (Dkt. 45-1).) Vernon con-
            tends that this court erred in holding that Plaintiff has alleged
            sufficient injury to establish standing under the Americans with
            Disabilities Act (“ADA”).
            The standard for a motion for reconsideration is “strict.” Schrader
            v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). A party
            seeking reconsideration must establish: “(1) that the court over-
            looked controlling decisions or data; (2) that there has been a
            change in decisions or data; (3) that new evidence has become
            available; or (4) that reconsideration is necessary to correct a
            clear error or prevent manifest injustice.” Kelwin Inkwel, LLC v.
            PNC Merch. Servs. Co., L.P., No. 17-CV-6255 (NGG), 2019 WL
            6134164, at *1 (E.D.N.Y. Nov. 19, 2019). Courts narrowly con-
            strue and strictly apply these principles in order to avoid
            “repetitive arguments on issues that have already been consid-
            ered fully by the court.” Suffolk Fed. Credit Union v. Cumis Ins.
            Soc., Inc., 958 F. Supp. 2d 399, 402 (E.D.N.Y. 2013) (citation
            omitted).




                                             1
Case 1:19-cv-01687-NGG-ST Document 49 Filed 07/13/20 Page 2 of 4 PageID #: 456




            Vernon seeks reconsideration of the denial of its motion for judg-
            ment on the pleadings on Plaintiff’s ADA claims.1 (Mem. at 1-2.)
            Vernon argues that reconsideration is warranted because the
            court erred in holding that Plaintiff alleged sufficient factual de-
            tail in order to establish standing. Id. Specifically, Vernon asserts
            that Plaintiff failed to properly allege an injury in fact, and, in
            reaching the opposite conclusion, the court misapplied Kreisler v.
            Second Ave. Diner Corp., 731 F.3d 184 (2d Cir. 2013). (See gener-
            ally Mem.)
            To establish standing under the ADA, a plaintiff must show “(1)
            the plaintiff alleged past injury under the ADA; (2) it was reason-
            able to infer that the discriminatory treatment would continue;
            and (3) it was reasonable to infer, based on the past frequency
            of plaintiff's visits and the proximity of defendants' restaurants to
            plaintiff's home, that plaintiff intended to return to the subject
            location.” Kreisler, 731 F.3d at 187-88 (citing Camarillo v. Carrols
            Corp., 518 F.3d 153, 158 (2d Cir.2008)). Kreisler considered
            whether the first prong, past injury, may be established by show-
            ing that a plaintiff was deterred by a barrier to entry. Kreisler,
            731 F.3d at 188. The panel held that a person with a disability
            who was deterred from entering a public accommodation sus-
            tained a concrete and particularized injury sufficient to establish
            standing. Id. The plaintiff in Kreisler “never attempted to enter
            the Diner . . . , [but] testified that (1) the seven to eight-inch step
            deterred him from attempting to enter, (2) he frequents diners in
            his neighborhood often, (3) he lives within several blocks of the
            Diner, and (4) he would like to frequent the Diner if he were able
            to access it.” Id. The complaint here contains similar allegations.



            1
              The court assumes familiarity with the factual and procedural back-
            ground of this case, which is set forth in greater detail in the M&O. See
            Shalto v. SFL Pizza Corp., No. 19-CV-1687 (NGG), 2020 WL 3577335, at
            *1 (E.D.N.Y. June 30, 2020).




                                               2
Case 1:19-cv-01687-NGG-ST Document 49 Filed 07/13/20 Page 3 of 4 PageID #: 457




            Plaintiff alleges that he “would like to eat inside the Pizza Res-
            taurant but has been deterred from doing so by the step at the
            entrance” (Compl. ¶ 13) and that he “patronize[s] businesses in
            the area . . . twice a month” (id. ¶ 12). Following Kreisler, these
            allegations of deterrence are sufficient to establishing standing
            under the ADA.
            Vernon attempts to expand Kreisler’s holding, arguing that it only
            applies to situations in which the plaintiff did not interact with
            the place of public accommodation. (Mem. at 2-3.) This concept
            is nowhere to be found in Kreisler. The panel held that “deter-
            rence constitutes an injury under the ADA,” and that “the fact
            that the wheelchair-inaccessible entrance deterred [the plaintiff]
            from accessing the Diner established a concrete and particular-
            ized injury; [the plaintiff] need not attempt to overcome an
            obvious barrier.”2 Kreisler, 731 F.3d at 188. In fact, while con-
            tending that the court misconstrued Kreisler, Vernon advances
            the very argument that Kreisler considered and rejected. Compare
            (Mem. at 4) (arguing that Kreisler prevents standing because
            Plaintiff did “not make even a rudimentary attempt to ask about
            the availability of a suitable accommodation”) with Kreisler, 731
            F.3d at 188 n.4 (rejecting the argument that “to confer standing
            a plaintiff should make some attempt to engage in patronage or
            seek assistance to overcome a barrier, particularly [a] barrier to
            entry”).


            2
              Vernon also riffs on language in Kreisler that “disabled individuals need
            not ‘engage in a futile gesture if such a person has actual notice that [the
            private entity] does not intend to comply with [ADA] provisions.” (See
            Mem. at 3-5 (citing Kreisler, 731 F.3d. at 189).) The relevance of that lan-
            guage to Vernon’s motion is unclear. At this point in Kreisler, the panel was
            discussing whether the plaintiff had standing to bring ADA claims regard-
            ing the interior of the restaurant he had been unable to enter, and not, as
            here, discussing whether deterrence was sufficient to establish an injury in
            fact. See 731 F.3d at 189.




                                                 3
Case 1:19-cv-01687-NGG-ST Document 49 Filed 07/13/20 Page 4 of 4 PageID #: 458




               Because Plaintiff alleged that he was deterred from attempting
               to enter the restaurant, he has alleged an injury in fact sufficient
               to establish standing under the ADA. Vernon’s arguments to the
               contrary are without merit. Therefore, Vernon’s (Dkt. 45) motion
               for reconsideration is DENIED.


      SO ORDERED.


      Dated:      Brooklyn, New York
                  July 13, 2020

                                                            _/s/ Nicholas G. Garaufis_
                                                            NICHOLAS G. GARAUFIS
                                                            United States District Judge




                                                4
